DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s arguments, see pages 6-7, filed 26 July 2022, traversing the restriction requirement of the previous Office Action is persuasive.  Therefore, the restriction requirement has been withdrawn, and the current claim set (also filed 26 July 2022) is examined in the present Office Action. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second cooling unit” of Claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is presented in the interests of compact prosecution, in addition to explaining Examiner’s rationale concerning the interpretation of the present claim set.
	The present claim set contains one independent apparatus Claim 11, and one independent method Claim 1.  However, Applicant’s dependent claims (along with the arrangement of their dependencies to the independent claims) result in different configurations of the claimed invention.  
	 As shown below, Examiner concludes that Applicant’s disclosure contains what is believed to be allowable subject matter in the present claim set, and additional unclaimed allowable subject matter in the disclosure itself.  The allowable subject matter includes:
- the claim branch of Claims 1, 8, 9, and 10 (with particular emphasis on Claim 9).
- the claim branch of Claims 1, 6, and 16-19 (with particular emphasis on Claims 6, and 16-18).
- the disclosure contained in Fig. 1D, which features a fourth cooling unit (30) located downstream of a location where bypass line (6) re-connects with consumer line (7), and upstream of an antisurge line (9).
However, Examiner notes several issues with the present application:
	- there are numerous indefiniteness issues concerning all of the claims, resulting in rejections under 35 USC 112(b).
	- the claims, as written do not claim all of the available allowable subject matter shown in Fig. 1D.
	Examiner therefore provides the following claim interpretation discussion as a courtesy to Applicant, should Applicant wish to amend the claims to include the features of Fig. 1D.  Regardless, the 112(b) issues identified below require resolution in order to bring the claim set into condition for allowance.
	Regarding the apparatus claims:  
	Apparatus Claim 11 has dependent Claims 14 and 15.  Claim 14 and 15 each claim a fourth cooling unit (30), but the location of said cooling unit differs:
- The combination of Claim 11 and dependent Claims 12 and 14 requires “a fourth cooling unit" (30) located downstream of a location where bypass line (6) re-connects with consumer line (7), as shown in Applicant’s Fig. 1D.  
Examiner notes indefiniteness in the limitation of “a fourth cooling unit” of Claim 14.  There is no declaration of a first, second, nor third “cooling unit” in antecedent claims 11 and 12.  It is therefore unclear if additional “cooling units” are required for this particular set of claims.  Please see the rejections of the current claim set under the section “Claims Rejections, 35 USC 112” below for further discussion.
- The combination of Claim 11 and Claim 15 requires a cooling unit (30) located at the outlet of the compressor module (5) and upstream of an antisurge line (9), also depicted in Fig. 1D.
	Examiner interprets the combination of Claims 11, 12, and 14 as requiring one cooling unit.  Similarly, the combination of Claims 11 and 15 also requires one cooling unit.  However, Claim 15 does not depend upon Claim 14.  In other words, prior art featuring a single cooling unit downstream of the outlet of the compressor module could theoretically read upon both of the above claim combinations.  	Therefore, there is no combination of apparatus claims within the current claim set that requires a fourth cooling unit located downstream of a location where bypass line (6) re-connects with consumer line (7) and upstream of an antisurge line (9), as depicted in Fig. 1D.
	Regarding the method claims:	Method Claim 1 has at least two distinct claim dependencies:    a) Claims 8-10 and b) Claims 6 and 16-19.
	The combination of Claim 1 and dependent Claims 8-10 require a fourth cooling unit (30) located at the outlet of the compressor module (5).  This combination also requires that:
- (Claim 1) “the compressor arrangement (300) comprising a plurality of compressor modules….”(and) “one or more of the compressor modules (5, 51) of the compressor arrangement (300) can be bypassed”… 
--  Examiner notes that the phrase “can be” renders the claim indefinite (see MPEP 2173.05) as it is unclear if the ability to bypass the compressor modules is actually required in Claim 1 and/or the dependent claims.
- (Claim 8) “at least a part of the pressurized vaporized gas of a compressor module (5) is returned to an inlet of this compressor module (5) via an antisurge line (9)”
- (Claim 9, dependent upon Claim 8) “before returning the gas to the inlet of the compressor module (5), the gas is cooled by a fourth cooling unit (30) at the outlet of the compressor module (5).”
- (Claim 10) “bypassed gas is cooled by the fourth cooling unit (30) after having bypassed the compressor module (5).”
--  Examiner notes additional indefiniteness in the phrase “the compressor module” of Claims 1, 9 and 10.  As written, it is unclear if “the compressor module” in these claims is the same as Claim 1’s “a plurality of compressor modules”, “each compressor module” “one or more of the compressor modules”, or Claim 8’s “a compressor module” and “this compressor module”.  Please see the rejections of the current claim set under the section “Claims Rejections, 35 USC 112” below for further discussion.
--  Examiner notes additional indefiniteness in the phrase “fourth cooling unit”.  In the combination of Claims 1 and dependent Claims 8-10,  Applicant does not positively recite either first, second, or third cooling units.  These are recited in Claims 6-7, which are separately dependent upon Claim 1 and bear no relation to Claims 8-10.
	Additional Examiner’s note: In the remaining discussion of the method claims, Examiner ignores the word “can be” of Claim 1 in the interests of compact prosecution, and assumes this issue will be corrected by Applicant in a future filing.  The claims are interpreted as ““one or more of the compressor modules (5, 51) of the compressor arrangement (300) are bypassed.”  However, if Applicant intends to retain the phrase “can be bypassed” (meaning the method of Claim 1 contains a contingent limitation and/or step(s) of optionally routing gas depending upon a parameter of “at least one of pressure level, temperature level, mass flow and composition of the gas to be provided to the consumer”),  Applicant is advised that the retention of said claim language will likely change Examiner’s understanding of Applicant’s intent regarding Claim 1, and additional broadest reasonable interpretation of this limitation will be applied per MPEP 2111.04.  
	Regardless, Examiner applies broadest reasonable interpretation to the combination of Claim 1 and dependent Claims 8-10 as explained above, and further concludes the claims therefore require at least one cooling unit, at least one bypass line, and at least one antisurge line, all located after at least one compressor module.  Examiner further concludes that there is no specified arrangement concerning the location of these components in the combination of Claim 1 and dependent Claims 8-10. Additionally, there is no requirement for the bypass line to actually re-connect to the main input line that delivers gas to the consumer.  Instead, the combination of Claim 1 and dependent Claims 8-10 merely require a compressor bypass line, and a cooling unit downstream of a compressor module, as shown in any of Applicant’s drawings 1A – 1E.  Therefore, the combination of Claim 1 and dependent Claims 8-10 only partially claims the features of Fig. 1D.
	Further regarding the method claims:
	The combination of Claim 1 and dependent claims 6 and 16-19 require:
- (Claim 1) “the compressor arrangement (300) comprising a plurality of compressor modules….”(and) “one or more of the compressor modules (5, 51) of the compressor arrangement (300) can be bypassed”.
- (Claim 6) “a first cooling unit (10) in a bypass line (6) bypassing the one or more compressor modules (5)”.
- (Claim 16) “a second cooling unit arranged at the inlet and/or a third cooling unit (20) arranged at the outlet of a compressor module (5)”.  
- (Claim 17) “part of the pressurized vaporized gas of a compressor module (5) is returned to an inlet of this compressor module (5) via an antisurge line (9)”.  	Here, Examiner notes that it is unclear which compressor module inlet requires an antisurge line return (see the discussion above as well the rejections of the current claim set under the section “Claims Rejections, 35 USC 112” below).  Examiner applies broadest reasonable interpretation to Claim 17, where an antisurge line can return vaporized gas to any of the compressor modules.
- (Claim 18) “the gas is cooled by a fourth cooling unit (30) at the outlet of the compressor module (5)”.
- (Claim 19) “bypassed gas is cooled by the fourth cooling unit (30) after having bypassed the compressor module (5).”
	Examiner takes special note that the “third cooling unit (20)” of Claim 16 and the “fourth cooling unit (30)” of Claim 18 are both claimed as being “at the outlet of the compressor module (5)”.  Since Claim 1 establishes that any of the compressor modules can be bypassed, it is therefore possible for a single cooling unit to read upon both Claims 16 and 18 (in other words, a single cooling unit can be located one a bypass line that is connected to the outlets of two compressor modules, said bypass line bypassing a third compressor module that is connected to the previous two compressor modules), and Examiner therefore applies broadest reasonable interpretation to Claims 16 and 18 such that the “third cooling unit (20)” and the “fourth cooling unit (30)” are the same component in the claimed structure.
	Therefore, Examiner’s broadest reasonable interpretation to the combination of Claim 1 and dependent Claims 16-19 as explained above concludes that the claims require at least three cooling units (first, second, and “third/fourth” cooling units), with one (“first”) cooling unit located on bypass line (6), one (“second”) located on the main supply line before one of the compressor modules, and the third (“third/fourth”) located anywhere on any line that branches off the main supply line at a location downstream of at least the first compressor module (5), said branch line bypassing  one or more subsequent compressor modules (5).
	 In this combination of claims, however, there is no specified arrangement of location of the “third/fourth” cooling unit with regards to the anti-surge line.  Additionally, there is no requirement for the bypass line to actually re-connect with consumer line (7) that delivers gas to the consumer, since the “third/fourth” cooling unit can be located on any line that branches off the main supply line at a location downstream of at least the first compressor module (5), said branch line bypassing  one or more subsequent compressor modules (5).
	Therefore, the combination of Claim 1 and dependent claims 6 and 16-19 is drawn to the invention as disclosed at Fig 1C.  This combination only partially claims the features of Fig. 1D.
	Further regarding the apparatus and method claims,  the remaining portions of this Office Action indicate (in addition to allowable subject matter of claims 6, 9, and 16-18 as currently written)  possible allowable subject matter for the invention as disclosed at Applicant’s Fig. 1D, which requires a fourth cooling unit (30) located downstream of a location where bypass line (6) re-connects with consumer line (7) and upstream of an antisurge line (9).  However, as shown above, the current claim set does not claim this configuration.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 1 and 11,  Claim 1 contains the limitation:  “the compressor arrangement (300) comprising a plurality of compressor modules….”(and) “one or more of the compressor modules (5, 51) of the compressor arrangement (300) can be bypassed”.  Claim 11 contains similar claim language.
	The phrase “can be” renders the claim indefinite (see MPEP 2173.05) as it is unclear if the ability to bypass the compressor modules is actually required in Claim 1 and/or the dependent claims.  The phrase “can be”, or “can”, or “could be” renders the scope of the claim unclear because “can” is susceptible to more than one plausible construction. The verb form of the word “can” carries multiple meanings in the English language. It can be used to indicate a physical ability or some other specified capability, or it can be used to indicate a possibility or a probability. Therefore, it is not clear whether the limitation refers to a capability (in the present case, the bypassing of compressor modules) required to be present in the invention, or whether it refers to a capability that is a mere possibility, and not required.
	Claims 2-19 depend upon Claims 1 and 11, and therefore suffer the same deficiency.
	Regarding Claim 3,  the claim contains the limitation of “a crossover-line which can be shut-off”.  The Claim is therefore indefinite for the same reasons presented above for Claims 1 and 11.
	Regarding Claim 7,  the claim is indefinite as it contains the limitation of a “second cooling unit”, admitted by Applicant as not being shown in the drawings.  This limitation is also indefinite as antecedent Claim 1 does not recite “a first cooling unit”.  It is therefore unclear if additional cooling modules are required.
	Regarding Claims 1, 6, and 16-19,  Claim 1 contains the limitation “the compressor arrangement comprising a plurality of compressor modules”, and Claim 6 contains the limitation “the one or more compressor modules”.  However,
	-  Claim 16 contains the limitation “a compressor module.”
	- Claim 17 contains the limitation “part of the pressurized vaporized gas of a compressor module  is returned to an inlet of this compressor module…”
	- Claims 18 and 19 contain multiple instances of “the compressor module”.
	It is therefore unknown in this series of dependent claims if Applicant refers to a particular compression module, any of the plurality of compression modules, or all of the compression modules collectively.  Correction is required.
	Regarding Claims 1, 9, and 10, “the compressor module” of Claims 1, 9 and 10 is indefinite since, as written, it is unclear if “the compressor module” in these claims is the same as Claim 1’s “a plurality of compressor modules”, “each compressor module” “one or more of the compressor modules”, or Claim 8’s “a compressor module” and “this compressor module”.  Correction is required.
	Additionally, the limitation of a/the “fourth cooling module” of Claims 9 and 10 are indefinite, as neither antecedent claims 1 nor 8 recite a first, second, or third cooling module.  It is therefore unclear if additional cooling modules are required.  Examiner notes that first, second and third cooling modules are recited in Claims 6-7, but they are separately dependent upon Claim 1 and bear no relation to Claims 9 and 10.
	Regarding Claims 11, 12, and 14,  the limitation of a “fourth cooling module” of Claim 14 renders the claim indefinite, as neither antecedent claims 11 nor 12 recite a first, second, or third cooling module.  It is therefore unclear if additional cooling modules are required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 8, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (WO2017209492A1).
	Regarding Claim 1, Lee discloses a method for providing pressurized gas from a source of liquefied gas (10) to a consumer, said method comprising: 
-  supplying a vaporized gas from the source of liquefied gas (evaporative gas from the liquified gas storage tank 10 per pg 4, lines 10-14) through a main input line (L1) to a compressor arrangement (the entity comprised of compressor modules 51, 52, 53, 54 together) for pressurizing the vaporized gas, the compressor arrangement comprising a plurality of compressor modules (51-54),
-  each compressor module being able to operate independently from any other compressor module of the compressor arrangement (Page 8, lines 29-43, wherein each compressor module is controlled by first or second control units 90-91),
-  one or more of the compressor modules of the compressor arrangement can be bypassed (per Page 8, lines 29-43), and
-  wherein gas is conducted through only a part or all of the compressor modules depending on at least one of pressure level, temperature level, mass flow and composition of the gas to be provided to the consumer (Page 11, lines 46-48, wherein "control section 91" controls pressure (and therefore flow) of gas in and through compressors 54 based on demand rate).

    PNG
    media_image1.png
    861
    603
    media_image1.png
    Greyscale

	Regarding Claim 2, Lee discloses a method for providing pressurized gas from a source of liquefied gas (10) to a consumer wherein at least a part of the compressor modules is connected in series (Pg 6, lines 49-53)  and wherein one or more of the bypassed compressor modules (51-54) are deactivated (compressor modules 51-54 are activated/deactivated (or placed in "standby mode" by "first control unit 90", per Page 9, lines 24-26 and Page 11, lines 1-3).    
	Regarding Claim 3, Lee discloses a method for providing pressurized gas from a source of liquefied gas (10) to a consumer 
-  wherein a first compressor module (51) and a second compressor module (52) are arranged in parallel and connected via a crossover-line (Examiner's annotations) which can be shut-off (via valves 842-844) and which connects an outlet of the first compressor module (51) with an inlet of the second compressor module (52, and the process disclosed at page 11, line 45 - page 12, line 2.  Here, the "front end" of compressors 52-54 are fed via valves 842-844 via "second control unit 91"), and
-  wherein gas is conducted through the first and the second compressor modules connected in series when the crossover-line is in an open state (compressors 51-54 would be connected in series per the above configuration disclosed at page 11, line 45 - page 12, line 2).
	Regarding Claim 5, Lee discloses a method for providing pressurized gas from a source of liquefied gas (10) to a consumer  wherein boil-off gas from the source of liquefied gas (10) is used as the vaporized gas (page 4, line 10).  
	Regarding Claim 8, Lee discloses a method for providing pressurized gas from a source of liquefied gas (10) to a consumer wherein at least a part of the pressurized vaporized gas of a compressor module (51 - 54) is returned to an inlet of this compressor module (51-54) via an antisurge line (Examiner's annotations, and the process disclosed at Page 8, lines 29-37, and page 11, line 45 - page 12, line 2.  Here, the "front end" of compressors 52-54 are fed via valves 842-844 via "second control unit 91", and the "bypass lines BL1 through BL4" both bypass first through fourth compressors 51-54.  Per Lee, "It is possible to bypass (return) at least a part of the evaporated gas to be discharged to the front ends of the first to fourth evaporative gas compressors 51 to 54").  
	Regarding Claim 11, Lee discloses a compressor arrangement for providing pressurized gas from a source of liquefied gas to a consumer,  wherein vaporized gas is supplied from the source of liquefied gas (evaporative gas from the liquified gas sotrage tank 10 per pg 4, lines 10-14)  through a main input line (L1) to a compressor arrangement (the entity comprised of compressor modules 51, 52, 53, 54 together) for pressurizing the vaporized gas, the compressor arrangement comprising:
-  a plurality of compressor modules (51-54), each compressor module being able to operate independently from any other compressor module of the compressor arrangement (Page 8, lines 29-43, wherein each compressor module is controlled by first or second control units 90-91),
-  wherein the compressor modules (51-54) of the compressor arrangement are arranged such that one or more of the compressor modules of the compressor arrangement can be bypassed (per Page 8, lines 29-43), such that gas is conducted through only a part or all of the compressor modules via a consumer line (L1) to the consumer (71).  
	Regarding Claim 12, Lee discloses a compressor arrangement for providing pressurized gas from a source of liquefied gas to a consumer, 
-  wherein the compressor arrangement  (the entity comprised of compressor modules 51, 52, 53, 54 together) comprises at least two compressor modules (51-54) connected in series by interconnection lines  (Pg 6, lines 49-53),
-  wherein a bypass line (BL1-Bl4) branches off upstream an inlet of one of the compressor modules (51-54) and reconnects downstream an outlet of this or another compressor module (see Page 8, lines  14-15 and 29-37),
-  the bypass line (BL1 - BL4) having a shut-off device (841- 844) to be operated (via second control unit 91) depending on at least one of pressure level (per Page 11, lines 34-42), temperature level, mass flow and composition of the gas to be provided to the consumer (71).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee.
	Regarding Claims 4 and 13,  Lee discloses the claimed invention, to include “a plurality of evaporation gas compressors provided in parallel to each other” (see Page 1, lines 35-36), designated as “first to fourth evaporative gas compressors 51 to 54” throughout the disclosure.  Lee further describes each of the compressors 51-54 as having “a structure in which four or five pistons are connected in series, that is, connected in series at four or five stages” (Page 6, lines 49-53).
	Although Lee discloses the claimed invention, the nomenclature of Lee differs slightly from the nomenclature as claimed by Applicant in Claims 4 and 13.  Applicant claims a “compressor module in a train of at least two compressor modules (31, 51) connected in series (Claim 4), and a “compressor arrangement (300) comprises at least two parallel trains of compressor modules” (Claim 13).
	Examiner applies broadest reasonable interpretation of the above concepts claimed in Claims 4 and 13.  
-  The term “compressor module” is interpreted as being either a single compressor, or two or more individual compressors connected in series.
-  The term “train” is interpreted as two or more “compressor modules” connected in series.  
	Therefore, any compression component of an apparatus that comprises two or more compressors in series can arbitrarily be grouped into two or more “compressor modules.”  In other words, a compression component of an apparatus comprising three compressors in series could arbitrarily be grouped as two “compressor modules”; wherein one “module” comprises one compressor, and the other module comprises two compressors.
	In the present case, Applicant has not provided any limiting guidance within the disclosure specifying either a “compressor module” or a “train” as comprising a certain number of individual compressors.  Therefore, the “first to fourth evaporative gas compressors 51 to 54” of Lee are each deemed to comprise “a train of at least two compressor modules connected in series” as claimed by Applicant in Claim 4, with at least one piston being “a compressor module”.  Similarly, the totality of “first to fourth evaporative gas compressors 51 to 54” of Lee is equated to a “compressor arrangement compris(ing) at least two parallel trains of compressor modules” as claimed by Applicant in Claim 13.
	Further regarding Claim 4,  in light of the rationale provided above, Lee discloses a method for providing pressurized gas from a source of liquefied gas (10) to a consumer wherein
-  the first compressor module (any of the individual compression pistons identified in any of the compressors 51-54) is operated as a compressor module in a train of at least two compressor modules (any grouping of one or more pistons identified in any of compressors 51-54) connected in series, and/or
-  the second compressor module (another of the individual compression pistons identified in any of the compressors 51-54) is operated as a compressor module in a train of at least two compressor modules (any grouping of one or more pistons identified in any of compressors 51-54 connected in series).
	Further regarding Claim 13, Lee discloses a compressor arrangement for providing pressurized gas from a source of liquefied gas to a consumer, each train (any of compressors 51-54) being connectable to the main input line (L1),
-  each train comprising one or more compressor modules (any of the individual compression pistons identified in any of the compressors 51-54),
-  wherein an outlet of one compressor module (the last piston of any of compressors 51-54) of one of the at least two parallel trains is connected with an inlet of another compressor module (the first piston of any of compressors 51-54) of another train of the at least two parallel trains via a crossover-line (Examiner’s annotations, and the process disclosed at page 11, line 45 - page 12, line 2.  Here, the "front end" of compressors 52-54 are fed via valves 842-844 via "second control unit 91"),
-  the crossover-line (Examiner’s annotations) having a shut-off device (via 841- 844 on bypass lines BL1-BL4) to be operated (via second control unit 91) depending on at least one of pressure level (per Page 11, lines 34-42), temperature level, mass flow and composition of the gas to be provided to the consumer (71).
Claims 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in further view of Oates (US 2016/0060038).
	Regarding Claim 7, Lee is silent on a method for providing pressurized gas from a source of liquefied gas  to a consumer wherein gas is cooled by conducting the gas through a second cooling unit arranged at the inlet and/or a third cooling unit  arranged at the outlet of a compressor module .  
	Oates, however, teaches a method wherein gas is cooled by conducting the gas through a second cooling unit arranged at the inlet and/or a third cooling unit  (35) arranged at the outlet of a compressor module (7).   

    PNG
    media_image2.png
    612
    881
    media_image2.png
    Greyscale

	Both Lee and Oates teach a compressor bypass line (Examiner notes that Lee’s “bypass” lines BL1-BL4 additionally serve as an “antisurge lines” as indicated in the annotated drawings above, see Claim 1).  The advantages of Oates's teachings include the cooling of vaporized gas and the removal of additional contaminants through condensation.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Oates’s teachings to Lee's disclosures by adding a cooling unit of Oates to the outlet of any or all of the compressor modules of Lee in order to gain the advantages of the cooling of vaporized gas and the removal of additional contaminants through condensation.
	Examiner notes (see the above rejection of Claim 7 under 35 USC 112(b)) that the structure identified via the limitations of Claims 1 and 7 only contain one cooling unit (and not second and/or third cooling units per the claim language of Claim 7); therefore the single cooling unit 35 of Oates is deemed as reading upon the claim.
	Regarding Claim 14, Lee is silent on a compressor arrangement for providing pressurized gas from a source of liquefied gas to a consumer, wherein the bypass line  reconnects to the consumer line  upstream of a fourth cooling unit, as claimed by Applicant at Claim 14.
	Oates, however, teaches a compressor arrangement for providing pressurized gas from a source of liquefied gas to a consumer, wherein the bypass line (14) reconnects to the consumer line (13) upstream of a fourth cooling unit (35).  
Both Lee and Oates teach a compressor bypass line (Examiner notes that Lee’s “bypass” lines BL1-BL4 additionally serve as an “antisurge lines” as indicated in the annotated drawings above, see Claim 1).  The advantages of Oates's teachings include the cooling of vaporized gas and the removal of additional contaminants through condensation.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Oates’s teachings to Lee's disclosures by adding a cooling unit of Oates to any or all of the compressor modules of Lee, downstream of any or all of Lee’s bypass lines BL1-BL4 in order to gain the advantages of the cooling of vaporized gas and the removal of additional contaminants through condensation.
	Regarding Claim 15,  Lee discloses a compressor arrangement for providing pressurized gas from a source of liquefied gas to a consumer, wherein a compressor module (any of compressor modules 51-54) of the compressor arrangement (the entity comprised of compressor modules 51, 52, 53, 54 together) comprises at least a part of an antisurge line (BL1 – BL4) for returning at least a part of the pressurized gas of the compressor module  to an inlet of this compressor module (Examiner's annotations, and the process disclosed at Page 8, lines 29-37, and page 11, line 45 - page 12, line 2.  Here, the "front end" of compressors 52-54 are fed via valves 842-844 via "second control unit 91", and the "bypass lines BL1 through BL4" both bypass first through fourth compressors 51-54.  Per Lee, "It is possible to bypass (return) at least a part of the evaporated gas to be discharged to the front ends of the first to fourth evaporative gas compressors 51 to 54").
	Further regarding Claim 15, Lee teaches the claimed invention, to include compressor modules and an antisurge line located outside of the compressor module (see above paragraph).  Lee, however, is silent on a cooling unit being arranged at the outlet of the compressor module, and the inlet of the antisurge line (being) located downstream of the cooling unit.
	Oates, however, teaches a cooling unit (35) being arranged at the outlet of the compressor module (7).
	Both Lee and Oates teach a compressor bypass line (Examiner notes that Lee’s “bypass” lines BL1-BL4 additionally serve as an “antisurge lines” as indicated in the annotated drawings above, see Claim 1).  The advantages of Oates's teachings include the cooling of vaporized gas and the removal of additional contaminants through condensation.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Oates’s teachings to Lee's disclosures by adding a cooling unit of Oates to any or all of the compressor modules of Lee, downstream of any or all of Lee’s bypass lines BL1-BL4 in order to gain the advantages of the cooling of vaporized gas and the removal of additional contaminants through condensation.
	The combination of Lee and Oates as described above would therefore provide an apparatus such that the inlet of the antisurge line is located downstream of the cooling unit such that an inlet part of the antisurge line is located outside of the compressor module, as claimed by Applicant.
Allowable Subject Matter
Claim 6, 9-10, and 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose or render obvious a method for providing pressurized gas from a source of liquefied gas  to a consumer wherein:
- (Claim 6) pressurized vaporized gas is cooled by conducting the pressurized vaporized gas through a first cooling unit in a bypass line  bypassing the one or more compressor modules.  
- (Claim 9) before returning the gas to the inlet of the compressor module , the gas is cooled by a fourth cooling unit  at the outlet of the compressor module.
in combination with the other limitations set forth in the independent claims.
	Lee (WO 2017209492A1) and Oates (US 2016/0060038) are the closest prior art of record.  However, Lee and Oates are silent on these above recited features.  Furthermore, it would not have been obvious to modify Lee and Oates to arrive at these above recited features without improper hindsight reasoning.  In addition, amending Lee and Oates to include the above recited features would improperly change the principle of operations of Lee and Oates.
Additionally, the method and apparatus shown in Applicant’s Fig. 1D features:
-  a method for providing pressurized gas from a source of liquefied gas (1) to a consumer (8), wherein said method includes supplying a vaporized gas from the source of liquefied gas (1) through a main input line (2) to a compressor arrangement (300) for pressurizing the vaporized gas, the compressor arrangement (300) comprising a plurality of compressor modules (3, 5, 31, 51)…. and providing a fourth cooling unit (30) located downstream of a location where bypass line (6) re-connects with consumer line (7) and upstream of an antisurge line (9).
-  a compressor arrangement for providing pressurized gas from a source of liquefied gas (1) to a consumer (8), wherein vaporized gas is supplied from the source of liquefied gas (1) through a main input line (2) to a compressor arrangement (300) for pressurizing the vaporized gas… and wherein said apparatus is configured such that a fourth cooling unit (30) is located downstream of a location where bypass line (6) re-connects with consumer line (7) and upstream of an antisurge line (9).
	After a thorough search of the prior art, Examiner concludes that the above features of Applicant’s disclosed invention (Fig. 1D) are also novel over the prior art.  However, the current claim set does not distinctly claim these features, as explained in detail above in the section titled “Claim Interpretation”.  Therefore, no allowable subject matter is identified in the present Office Action for these particular disclosures.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753